       Case: 1:20-cr-00392-SO Doc #: 37 Filed: 08/28/20 1 of 6. PageID #: 270




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO. 1:20CR392
                                                  )
                        Plaintiff,                )
                                                  )   JUDGE SOLOMON OLIVER, JR.
                v.                                )
                                                  )   UNOPPOSED MOTION FOR PARTIAL
 CHARLES VACCARO,                                 )   UNSEALING AND FOR PROTECTIVE
 DROR SVORAI,                                     )   ORDER
 DENNIS RUGGERI,                                  )
                                                  )
                        Defendants.               )
                                                  )

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Alejandro A. Abreu, Assistant United States Attorney, and hereby

respectfully requests that this Court issue an order pertaining to disclosures made by the United

States of America to counsel of record for Defendants, employees of defense counsel of record,

and other personnel engaged or employed by defense counsel of record in connection with this

case (collectively, the “Defense Teams”) pursuant to the government’s discovery obligations

(including under the Jencks Act, 18 U.S.C. § 3500, and Rule 16 of the Federal Rules of Criminal

Procedure).
              Case: 1:20-cr-00392-SO Doc #: 37 Filed: 08/28/20 2 of 6. PageID #: 271




      I.      MOTION FOR ORDER ALLOWING DISCLOSURE OF SEALED MATERIALS
              TO DEFENDANTS.

              Pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure, the United States

      respectfully requests that this Court issue an order allowing the government, as part of discovery,

      to disclose to the Defense Teams copies the Application, Order and Order to Service Provider for

      Pen Register Device and/or Trap and Trace Device installed on cellular telephone number 954-

      383-0734 (1:19MJ9189); the search warrants and supporting affidavits, applications, and returns

      executed in this case and issued under the following Case Numbers:

1:19MJ3215           1:19MJ3216           1:19MJ3217                 1:19MJ3220       1:19MJ3221
(Google SW)          (Oath SW)            (Microsoft SW)             (Vaccaro         (Svorai Phone)
                                                                     Phone)

              Because the above-described sealed documents contain information about cooperating

      individuals and other witnesses, information regarding uncharged conduct, and information

      about individuals who have not been charged with criminal conduct, the Government requests

      that it not be required to fully unseal these documents. Instead, the Government asks that it be

      permitted to disclose copies of these sealed documents only to each defense counsel of record,

      who will be permitted to share these documents with their respective Defense Teams, and will be

      permitted to show these documents to, and discuss these documents with, Defendants and

      potential witnesses—all subject to the proposed protective order. The Government requests that

      the orders currently in place sealing the above-described documents remain intact with only a

      partial unsealing for the limited purpose of permitting the Government to provide discovery to

      Defendants under the terms of the proposed protective order.




                                                       2
       Case: 1:20-cr-00392-SO Doc #: 37 Filed: 08/28/20 3 of 6. PageID #: 272




II.    MOTION FOR PROTECTIVE ORDER.

       A.      SUMMARY

       Pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure, the government

respectfully moves this Court for a protective order prohibiting any member of the Defense

Teams, which includes the Defendants, from disclosing or disseminating any and all discovery

material produced by the government in this case, including any and all Jencks materials,

including reports of prior statements of potential government trial witnesses, documents

submitted with said materials (together, the “Discovery Material”), and the substance thereof, to

any person or entity in any way without express permission of the Court. A proposed protective

order is attached as “Exhibit 1” hereto. Furthermore, the government requests that the order

require each member of the Defense Team who receives or reviews Discovery Material to sign

the appropriate Acknowledgments (attached hereto as “Exhibit 2” for each member of the

Defense Team, “Exhibit 3” for each Defendant, and “Exhibit 4” for each potential witness)

referenced in the proposed protective order, and file such Acknowledgment with the Court ex

parte and under seal.

       It is further requested that the following exceptions to the foregoing restrictions be made

with respect to the conducting of investigations by members of the Defense Team, so long as the

Defense Team members have previously executed the appropriate acknowledgment that has been

filed ex parte and under seal with the Court, as described above: A Defense Team member may

disclose and show Discovery Material to potential witnesses under the following conditions:

(1) prior to the actual disclosure, the Defense Team member making an investigative disclosure

must either provide a copy of the protective order to any individual to whom disclosure will be

made or summarize the pertinent parts of the protective order prohibiting witnesses from

conveying any information to any other person or entity and the consequences of such an


                                                3
       Case: 1:20-cr-00392-SO Doc #: 37 Filed: 08/28/20 4 of 6. PageID #: 273




unauthorized disclosure, and orally advise the individual of his or her obligation to comply with

its terms; (2) the Defense Team will provide a written Acknowledgment filed ex parte and under

seal with the Court within 72 hours of execution, that the potential witness has been informed of

the existence of this Order and that he or she has confirmed to a Defense Team member their

understanding and agreement to abide by its terms; (3) the individual to whom disclosure is

made shall not take any notes, otherwise record any information contained in Discovery

Material, or retain copies of such material, and the disclosing Defense Team member will make

reasonable efforts to ensure compliance with this provision; and (4) the Defense Team will

redact Jencks and other discovery materials so as not to disclose any personal identifying

information or information regarding non-indicted persons before copies of such documents are

shown to the individual, except to the extent such information is that of the individual to whom

such materials are to be shown. In addition, a Defense Team member subject to the protective

order may show copies of summary charts derived from Discovery Material to potential

witnesses as long as conditions (1) through (5) above are satisfied.

       B.      JUSTIFICATIONS FOR LIMITED DISCLOSURE

       Many of the materials that the government will produce in discovery and, including

Jencks materials or Giglio materials, contain information, including names, addresses, Social

Security numbers, dates of birth, criminal histories as well as other personal identifying

information of the Defendants charged in the indictment in this case. The information contained

in these documents also includes personal identifying information of persons not charged in the

indictment. Finally, these documents also include information provided by confidential sources,

and information about confidential sources. Dissemination of this confidential and sensitive

information increases the risk that privacy rights would be violated and that confidential sources

may be at physical risk.


                                                 4
       Case: 1:20-cr-00392-SO Doc #: 37 Filed: 08/28/20 5 of 6. PageID #: 274




       Discovery in this case is voluminous, and confidential, sensitive information of the type

described above is dispersed throughout it. Accordingly, although as a general matter this type

of information can be manually redacted in most circumstances, the government seeks to make

such materials subject to a protective order to avoid slowing the discovery process by requiring

the government to employ what would be a protracted redaction process for the discovery

productions. Discovery Materials can be produced in a timelier manner if the Government is not

required to undertake time-consuming redactions and is not required to analyze whether each

item produced should be subject to the protective order. Placing the confidential personal

information of third parties under a protective order puts the Government and Defendants in

equal positions, both having full and open access to the same information. Further, a protective

order serves the interest of ensuring the privacy of third parties and, where applicable, is

consistent with the terms of Defendants’ bonds, wherein they are prohibited from having contact

with potential witnesses.

       Finally, there are individuals who are named in the Discovery Material who may never be

charged. Dissemination of this information enhances the risk that privacy rights would be

violated, and disclosure of investigative information regarding un-charged persons may result in

undue media attention that could make jury selection more difficult. See Gannett Co. v.

DePasquale, 443 U.S. 368 (1979); Chandler v. Florida, 449 U.S. 560 (1981); Sheppard v.

Maxwell, 384 U.S. 333 (1966). The Discovery Material should remain confidential under this

Court’s protective order to avoid embarrassment for those persons who may never be charged.




                                                  5
       Case: 1:20-cr-00392-SO Doc #: 37 Filed: 08/28/20 6 of 6. PageID #: 275




III.   CONCLUSION

       Accordingly, the United States hereby moves this Court to partially unseal the

Application and Order for a Pen Register Device and/or Trap and Trace Device, the affidavits,

applications and orders and search warrant materials, pursuant to Federal Rule of Criminal

Procedure 16(d)(1), that applies to all discovery materials, including all Jencks and Giglio

materials and exhibits, and that prohibits any member of the Defense Teams from disseminating

any and all such materials to any other person or entity without complying with the terms of the

protective order. Undersigned counsel has conferred with counsel for Defendants, who do not

oppose this motion.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                             By:      /s/ Alejandro A. Abreu
                                                     Alejandro A. Abreu (OH: 0089477)
                                                     Assistant U.S. Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3620
                                                     Alejandro.A.Abreu@usdoj.gov




                                                 6
